DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 6/17/2020.  As directed by the amendment, claims 1-30 have been cancelled, and claims 31-50 have been added. As such, claims 31-50 are pending in the instant application.

Specification
The disclosure is objected to because of the following informalities: para [0051], lines 3-4 recite “vessel 441”, which appears intended to be read “vessel 454”.  
Appropriate correction is required.

	Drawings
The drawings are objected to because the lead line for 457 in Fig. 4A points to the lid and not to the adapter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 11-17, 31 and 33 of U.S. Patent No. 10,617,834 B2 in view of Selenski et al. (US 2009/0302019 A1; hereinafter “Selenski”). The patented claims fully anticipate almost all of the instant limitations, except they do not explicitly recite wherein the reservoir is configured to be heated by a heating element positioned outside of the reservoir (although this would have been obvious from the heating of the vessel of the patented claims), and the patented method claims do not include the limitations of instant claims 49 and 50 (although the patented apparatus claims do, see patented claims 2 and 8). However, Selenski demonstrates that it was well known in the art before the effective filing date of the claimed invention for a reservoir (material holder 22) (Fig. 4) to be configured to be heated by a heating element (heating element 4) positioned outside of the reservoir (that heats a vessel: heating chamber 18), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to include the omitted limitation regarding the positioning of the heater in the patented claims in order to provide a standard reusable configuration, and it would have been obvious to an artisan before the effective filing date of the claimed invention to include the limitations of patented claims 2 and 8 within the patented method to arrive a more comprehensive method, i.e. one that uses a fuller scope of the patented apparatus.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 41-43, it is unclear whether the concentrate was intended to be positively recited or not. Claim 1 does not positively recite the concentrate; it is only recited in association with a functional limitation. Claims 13-15 also do not positively recite the concentrate, although they further limit it. Therefore, while claims 13-15, as written, only require that the not-positively-recited concentrate be capable of being the recited materials (which is not understood to actually further limit the apparatus itself), it appears that perhaps Applicant intended to positively recite the materials? If the latter is the case, claims 13-15 should be amended to read, “The apparatus of claim 1, further comprising the concentrate,”, otherwise, there is an issue under 35 USC 112(d)/fourth paragraph. For purposes of examination, the claims will be interpreted as presented, that is, the concentrate must simply be capable of being one of the claimed substances.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 41-43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As currently written, the claims do not further limit the apparatus of claim 30, only the intended use thereof in a way that is understood to be immaterial to the structure of the apparatus.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
	Regarding claims 32 and 33, it is understood in light of the instant disclosure that “seals […] the reservoir” is not intended to imply the formation of e.g. an overall gas- and/or fluid-tight reservoir, but rather a general covering/enclosure of the space within the reservoir, since the disclosed cover 442 includes at least one aperture 445 in order for the device to function (because otherwise aerosol could not escape the reservoir), see e.g. instant Fig. 4.
Regarding claim 36, “the reservoir comprises an attachment to the lid” is understood in light of the specification as meaning the reservoir constitutes an attachment to the lid, that is, it is a component attachable to the lid.
Regarding claim 39, since the vaporizer and the interior surface thereof are not positively-recited components of the claim, any dimension, shape or contour of exterior surface of an existing reservoir will be considered to meet the claim language, because a vaporizer with an interior shape that conforms to the exterior of any prior art reservoir is fully capable of existing/being manufactured.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-34, 36, 37 and 39-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berten et al. (WO 2007/024130 A1; hereinafter “Berten”).
Regarding claim 31, Berten discloses an apparatus (inhaler device 1/20) for use with a vaporizer (heating device 2/21) (Fig. 1a/2a), comprising: 
a lid (mouthpiece 3/22); and 
a reservoir (tapering container 4/tapering portion 23) configured to hold a concentrate material (e.g. essential oil, page 2, lines 11-14; where essential oil is a concentrate of a plant extract), the reservoir having a first end (to the left) and a second end (to the right) opposite the first end (Fig. 1a/2a), the first end being configured to couple with the lid (Fig. 1a/2a), the second end being at least partially sealed (by the bottom of container 4 OR foil 25) to form an enclosed space for holding the concentrate material (page 7, lines 31-33; page 8, lines 24-29); 
wherein the reservoir is configured to be at least partially inserted within the vaporizer when the reservoir holds the concentrate material and is coupled to the lid (Fig. 1a/2a; page 8, lines 7-11; page 9, lines 3-4); and 
wherein the reservoir is configured to be heated by a heating element (heating element 11/29) of the vaporizer positioned outside of the reservoir (Fig. 1a/2a) to form an aerosol by at least vaporizing the concentrate material held within the reservoir (page 2, lines 4-7; page 8, lines 2-14 and 24-34).  
Regarding claim 32, Berten discloses the apparatus of claim 31, wherein the second end is configured to couple with a cover (foil 25) that seals the reservoir (Fig. 2a; page 8, lines 24-29).  
Regarding claim 33, Berten discloses the apparatus of claim 32, wherein the second end of the reservoir comprises an open top (before the right end of tapering portion 23 is sealed with foil 25, it is open and can be assigned “the top” as there is nothing to preclude this arbitrary designation which is based solely on the orientation of the reservoir at a given point in time), and wherein the cover seals the open top of the reservoir to form the enclosed space for holding the concentrate material (Fig. 2a; page 8, lines 24-29).  
Regarding claim 34, Berten discloses the apparatus of claim 31, wherein the second end of the reservoir comprises an opening (the opening of the open end of container 4 facing to the left in Fig. 1a OR before the right end of tapering portion 23 is sealed with foil 25, it is open/has an opening OR after foil 25 is pierced, the second end has an opening formed by penetrating member 32) (Fig. 2a; page 8, lines 24-29).
Regarding claim 36, Berten discloses the apparatus of claim 31, wherein the reservoir comprises an attachment to the lid of the apparatus, and wherein coupling the reservoir to the lid enables the apparatus to be used for vaporizing the concentrate material (Fig. 1a/2a; page 8).  
Regarding claim 37, Berten discloses the apparatus of claim 31, wherein the reservoir is coupled to the lid via at least one of snaps, latches, grooves, threading, magnets, clips, a quick connect, a sliding mechanism, a quarter turn release, and friction fit (the container is connected releasably to the mouthpiece…a screw connection, a bayonet closure or a snap connection, page 5, lines 4-8).
Regarding claim 39, Berten discloses the apparatus of claim 31, wherein at least one of a dimension, a shape, and a contour of an exterior surface of the reservoir conforms to at least one of a dimension, a shape, and a contour of an interior surface of the vaporizer (Figs. 1a-b/2a-b [better depicted in Fig. 2b]; substantially form-fitted contact with the heating device…positioned in a matching recess of the heating device, page 3, lines 19-29; receiving space 27…in a form connecting to the portion 23, page 8, lines 29-32; see also page 6, lines 13-16).  
Regarding claim 40, Berten discloses the apparatus of claim 39, wherein the exterior surface of the reservoir is tapered (the exterior surface of tapering container 4/tapering portion 23) to match a tapering of the interior surface of the vaporizer (the interior surface defining receiving space 10/27) (Figs. 1a-b/2a-b; page 3, lines 19-29; page 8, lines 7-9 and 29-32).  
Regarding claim 41, Berten discloses the apparatus of claim 31, wherein the concentrate material is fully capable of comprising a cannabis concentrate, as there is nothing that would preclude this intended use.  
Regarding claim 42, Berten discloses the apparatus of claim 31, wherein the concentrate material is fully capable of comprising one or more of cannabinoids including tetrahydrocannabinol (THC), cannabigerolic acid (CBGA), cannabigerol (CBG), tetrahydrocannabinolic acid (THCA), cannabichromene (CBC), cannabicyclol (CBL), cannabivarin (CBV), cannabichromevarin (CBCV), cannabigerovarin (CBGV), cannabigerol Monomethyl Ether (CBGM), delta-8 -tetrahydrocannabinol (D8THC), delta-9-tetrahydrocannabinol (D9THC), tetrahydrocarmabivarin (THCV), cannabinolic acid (CBNA), Cannabinol (CBN), cannabidiolic acid (CBDA), Cannabidivaric acid (CBDVA), cannabidiol (CBD), cannabichromenic acid (CBCA), Cannabichromene (CBC), and andcannabicyclolic acid (CBLA), as there is nothing that would preclude this intended use.  
Regarding claim 43, Berten discloses the apparatus of claim 31, wherein the concentrate material comprises at least one of a botanical concentrate (essential oils), a pharmaceutical concentrate (eucalyptus oil) (page 2, lines 11-14).  
Regarding claim 44, Berten discloses the apparatus of claim 31, wherein the reservoir includes a first aperture configured to allow the aerosol to exit from the reservoir (the opening of the open end of container 4 facing to the left in Fig. 1a OR after foil 26 is pierced, the first end of the reservoir has an aperture [formed by penetrating member 32]) (Fig. 2a; page 9, lines 4-5).  
Regarding claim 45, Berten discloses the apparatus of claim 44, wherein the reservoir further includes a second aperture configured to allow an entry of air into the reservoir (after foil 25 is pierced, the second end of the reservoir has an aperture [formed by penetrating member 32]) (Fig. 2a; page 9, lines 4-5), and wherein the aerosol comprises a mixture of a vapor formed by the vaporization of the concentrate material and the air entering the reservoir (page 2, lines 4-7; page 4, lines 4-17; page 9, lines 4-5).  
Regarding claim 46, Berten discloses a method (pages 2-4; page 8, line 24-page 9, line 5), comprising: 
receiving, in a reservoir (tapering container 4/tapering portion 23) of an apparatus, a concentrate material (e.g. essential oil, page 2, lines 11-14; where essential oil is a concentrate of a plant extract), the reservoir having a first end (to the left) and a second end (to the right) opposite the first end (Figs. 1a/2a), the second end being at least partially sealed (by the bottom of container 4 OR foil 25) to form an enclosed space for holding the concentrate material (page 7, lines 31-33; page 8, lines 24-29), and wherein the apparatus comprises: 
a lid (mouthpiece 3/22) configured to couple with the first end of the reservoir (Fig. 1a/2a; page 5, lines 4-8); 
wherein the reservoir is configured to be at least partially inserted within a vaporizer when the reservoir holds the concentrate material and is coupled to the lid (Fig. 1a/2a; page 8, lines 7-11; page 9, lines 3-4); and
receiving, from a heating element (heating element 11/29) of the vaporizer, heat, the heat generating an aerosol by at least vaporizing the concentrate material held within the reservoir, the heating element positioned outside of the reservoir (page 2, lines 4-7; page 8, lines 2-14 and 24-34).  
Regarding claim 47, Berten discloses the method of claim 46, wherein coupling the reservoir to the lid of the apparatus enables the apparatus to be used for vaporizing the concentrate material (Fig. 1a/2a; page 8).  
Regarding claim 48, Berten discloses the method of claim 46, wherein the second end is configured to couple with a cover (foil 25) that seals the reservoir (Fig. 2a; page 8, lines 24-29).  
Regarding claim 49, Berten discloses the method of claim 48, wherein the second end of the reservoir comprises an open top (before the right end of tapering portion 23 is sealed with foil 25, it is open and can be assigned “the top” as there is nothing to preclude this arbitrary designation which is based solely on the orientation of the reservoir at a given point in time), and wherein the cover seals the open top of the reservoir to form the enclosed space for holding the concentrate material (Fig. 2a; page 8, lines 24-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 35 is rejected under 35 U.S.C. 103 as being unpatentable over Berten in view of Official Notice.
Regarding claim 35, Berten discloses the apparatus of claim 32, but Berten does not explicitly recite a seal for securing the cover to the reservoir. However, the Examiner takes Official Notice that it would have been obvious to an artisan before the effective filing date of the claimed invention for the foil 25 to be attached to the bottom of the tapering portion 23 with a seal, in order to provide the expected result of a securely attached foil/cover that adequately protects the volatilizable material within the reservoir from the outside air (Berten page 8, lines 25-29).

Claim(s) 38 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Berten in view of Porteous (US 2016/0158467 A1; hereinafter “Porteous”).
Regarding claims 38 and 50, Berten discloses the apparatus of claim 31 and method of claim 46, wherein the reservoir is coupled to the lid via a turn release (screw connection, a bayonet closure, page 5, line 7), but Berten does not explicitly recite wherein the reservoir is coupled to the lid via a quarter turn release. However, Porteous demonstrates that it was well known in the art of inhaler device closures before the effective filing date of the claimed invention for a reservoir (medicine cup 135) (Fig. 1) to be coupled to a lid (cap 110) via a quarter turn release (comprising tongue 117) (tongue 117 may be configured as a quarter turn fastener, para [002]; twisting the cap by a quarter turn…around the medicine cup to disengage the tongue link, para [0041]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the turn releases of Berten to be specifically quarter turn releases as taught by Porteous, in order to provide the expected result of quick/easy turn releases for coupling the lid and reservoir.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references available to reject at least claim 31 under 35 USC 102: Smith (US 6,285,829 B1); Boki (US 7,370,425 B2); Bowen et al. (US 2009/0151717 A1); Somersall (US 1,900,956); Sullivan (US 2015/0257447 A1); Hsiao (US 8,765,073 B1); Irvin et al. (US 9,399,080 B2); Larson (US 2,210,373); Bourque (US 2016/0331913 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785